Exhibit 10.3

 

July 29, 2005

 

Mark S. Fox

c/o eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, FL 32958

 

Re: Amended and Restated Employment Agreement

 

Dear Mark:

 

eMerge Interactive, Inc. (the “Company”) is pleased to confirm the following
terms and conditions for your employment as the Company’s Executive Vice
President of Technology. The terms of this amended and restated employment
agreement are as follows:

 

Base Salary:    Annual salary of $140,000. Equity Compensation:    Subject to
the terms and conditions of the Company’s 1999 Equity Compensation Plan (the
“Plan”), you shall be eligible to participate in the Plan, and shall be eligible
to receive stock option and/or restricted stock grants under the Plan. The
timing, amounts, term, vesting schedule and other terms and conditions of such
grants, if any, shall be approved by the Compensation Committee in its sole
discretion. Termination for Cause:    You may be terminated for “Cause” for the
following reasons: (1) dishonesty or willful misconduct which harms the Company
or its reputation, (2) conviction of a crime which in the Company’s view makes
you unfit to continue in your position, (3) substance abuse for which you fail,
after notice, to undergo and complete treatment, or (4) repeated or willful
failure to carry out the lawful directions of the Chief Executive Officer or
Board of Directors after written notice and a fifteen day period to cure and the
opportunity to have a hearing in front of the Board. Salary Continuance:    If,
within six (6) months following a Change of Control, either the Company
terminates you without Cause or you resign for Good Reason (as such term is
defined below), you will receive (i) your salary through the date of your
termination, together with any other compensation that had previously been
earned by, or awarded to, you prior to such date, but not yet paid, plus (ii) a
prorated bonus (if any bonus program is then in effect) for the fiscal year that
includes the date of your termination, plus (iii) a severance benefit equal to
six (6) months of your then-effective salary. The foregoing amounts shall be
payable in a lump-sum, in cash, less



--------------------------------------------------------------------------------

     any applicable withholding taxes, within ten (10) business days after the
date of your termination. You must agree not to compete with the Company for six
(6) months after the date of your termination as a condition to receiving these
benefits. You may resign for Good Reason within six months following a Change of
Control for the following reasons: (a) upon any material failure by the Company
to comply with any of the material provisions of this Agreement, which failure
continues unremedied for 10 business days after you have given the Board of
Directors written notice of such failure, (b) in the event that your position
with the Company is materially diminished or (c) in the event that the Company
requires you to move more than fifty (50) miles from the Company’s current
headquarters in Sebastian, Florida, in order to maintain your position with the
Company.      If the Company terminates your employment without Cause and a
Change of Control has not occurred, you will receive (i) your salary through the
date of your termination, together with any other compensation that had
previously been earned by, or awarded to, you prior to such date, but not yet
paid, plus (ii) a prorated bonus (if any bonus program is then in effect) for
the fiscal year that includes the date of your termination (the foregoing
amounts to be payable in a lump-sum, in cash, less any applicable withholding
taxes, within ten (10) business days after the date of your termination), plus
(iii) salary continuation (payable in accordance with the Company’s normal
payroll practices) as severance for a period of six (6) months after the date of
your termination. You must agree not to compete with the Company during the
period of your salary continuance as a condition to receiving these benefits.
Change of Control:    For purposes of this Agreement, a “Change of Control”
shall mean any of the following events:     

(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as such
term is used for purposes of Section 13(d) or 14(d) of the Securities Act of
1934, as amended (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of a majority of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change of Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as such term is defined below) shall not constitute a
Change of Control. A “Non-Control Acquisition” shall mean an acquisition by (1)
an employee benefit plan (or a trust forming a part thereof) maintained by (a)
the Company or (b) any corporation or other Person of which a majority of its
voting power or its equity



--------------------------------------------------------------------------------

     securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (2) the Company or any Subsidiary, or (3) any Person
in connection with a “Non-Control Transaction” (as such term is defined below);
or     

(b)    Consummation of:

    

(1)    A merger, consolidation or reorganization involving the Company, unless
persons who are stockholders of the Company immediately before such merger,
consolidation or reorganization, directly or indirectly, beneficially own at
least fifty-one percent (51%) of the combined voting power of the outstanding
voting securities of the corporation resulting from such a merger or
consolidation or reorganization (the “Surviving Corporation”) (a transaction
described in this Section (b)(1) shall herein be referred to as a “Non-Control
Transaction”); or

    

(2)    A sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Other Agreements:    This agreement is contingent upon your execution of and
continued adherence to our standard non-disclosure, non-compete and assignment
of inventions agreement, which will include an agreement not to solicit or hire
any of the Company’s employees within one year after termination of your
employment. Benefits:    You will continue to be eligible to participate in the
Company’s medical, dental and life insurance policies and the Company’s 401(k)
plan. Employment Type:    At will.

Entire Agreement;

Amendment:

  

 

This amended and restated employment agreement and the documents referred to
herein constitute the entire agreement between the parties pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, including, without limitation, the letter agreements, dated February
17, 2000, and October 10, 2002, respectively, each by and between you and the
Company. No amendment, supplement, modification, waiver or termination of this
amended and restated employment agreement shall be binding unless executed in
writing by the party to be bound thereby.



--------------------------------------------------------------------------------

Please signify your acceptance of, and agreement to, the terms and conditions
set forth in this amended and restated employment agreement by signing below.

 

Sincerely,

 

 

/s/ DAVID C. WARREN

--------------------------------------------------------------------------------

David C. Warren

President and Chief Executive Officer

 

Enclosures:   Benefits Summary     Drug Free Workplace Policy     Drug Screen
Chain of Custody Form     Travel and Entertainment Policy     Non-Disclosure and
Invention Assignment Agreement

 

Accepted and agreed: /s/ MARK S. FOX        Date: August 1, 2005